DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of domestic priority of application 62/947,221 filed on 12/12/2019 under 35 U.S.C. 120, 121, or 119e is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Colligan (48240) on 22JUN2022.
The application has been amended as follows: 
Amendment to the claims:
9.	(Currently Amended) The filter press of claim 1 wherein the plate body comprises a material selected from the group consisting of 
19.	(Currently Amended) The connection plate assembly of claim 10 wherein the plate body comprises a material selected from the group consisting of 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a connection plate assembly for a filter press and a filter press comprising the claimed elements including a connection plate assembly. The prior art teaches various filter presses having filter plates and assemblies including feed and/or filtrate handling, but does not teach the claimed connection plate assembly. As noted in the specification, the claimed connection plate assembly can simplify a filter press assembly, improve efficiencies and reduce costs (par. [0037]).
FLETCHER (GB 1392030) discloses improvements in filter press plates
GRIMM (WO 2018093783) discloses filter press
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777